Title: John Threlkeld to Thomas Jefferson, 7 March 1811
From: Threlkeld, John
To: Jefferson, Thomas


          
            Dr Sir
            George Town Mar 7th 1811
          
           my Daughter Jane intended the enclosed to go by Mr Eppes but he did not call as She is verry Desirous it should go & I dont know how Particularly to Address it I have taken the liberty to Enclosed Enclose to you for which I hope you will Excuse me all my Family desire health & happiness to you in which they are Joined,
          
            by your  obedt Hum Ser
            
 John Threlkeld
          
        